UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earlier event reported): December 14, 2007 RENTECH, INC. (Exact name of registrant as specified in its charter) Colorado 0-19260 84-0957421 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 10877 Wilshire Boulevard, Suite 710 Los Angeles, California 90024 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code): (303) 298-8008 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13a-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Conditions. On December 14, 2007, Rentech, Inc. issued a press release announcing its financial results for the fiscal quarter and the fiscal year ended September 30, 2007. A copy of the press release is attached as Exhibit 99.1 to this report. Item 9.01 Financial Statements and Exhibits. (d) Exhibit Number Description of Exhibit 99.1 Press Release issued by Rentech, Inc. dated December 14, 2007 regardingFinancialResults. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RENTECH, INC. Date: December 14, 2007 By: /s/ Colin Morris Colin Morris Vice President and General Counsel 2
